Citation Nr: 1403575	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  09-29 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected conditions (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 1969. 
  
This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisiana.  The rating decision granted service connection for PTSD and assigned a 30 percent disability rating.  In July 2009, the New Orleans RO issued a partial grant of the issue on appeal by raising the initial evaluation to 50 percent. 

The Veteran has received temporary evaluations of 100 percent three times throughout the course of the appeal period due to hospitalizations, which lasted over 21 days.  The Veteran received 100 percent ratings from July 7, 2008 through July 31, 2008; December 2, 2008 through December 31, 2008; and August 24, 2009 through October 31, 2009.     

In September 2013, the Veteran appeared and testified before the undersigned Veterans Law Judge at a Travel Board hearing at the New Orleans RO.  A transcript of the hearing is associated with the claims file. 
 
In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  The Veteran stated at his Travel Board hearing that he has been unable to maintain employment due to his inability to concentrate and his flashbacks.  Due to the indications of record which suggest that the Veteran's PTSD is possibly involved in this lack of employment, the Board notes that entitlement to a TDIU, as part of the claim for a higher rating, is raised by the record.  However, the Board finds that this claim requires further development as his ability to perform any type of substantial and gainful employment has not been evaluated since his June 2009 Board decision.    

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, was reviewed.

The entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's PTSD is manifested through symptoms that include: hyper-vigilance, difficulty maintaining the concentration needed to complete simple tasks, an inability to establish and maintain social relationships outside of the home, and recurrent audio/visual hallucinations that periodically startle and frighten the Veteran. 

2. The Veteran is able maintain a relationship with his wife of over 40 years and has indicated that concern for his family restricts him from posing a persistent danger to himself or others.

3. The manifestations of the Veteran's symptoms have produced occupational and social impairment with deficiencies in most areas, including work, family relations, thinking, and mood; however, his PTSD has not been shown to produce total occupational and social impairment.






CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD, but no more than 70 percent, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for an increased disability rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).   The RO provided the Veteran with a VCAA notice letter in November 2005 as to the service connection claim.  In that letter, the RO addressed the information and evidence necessary to substantiate claims for service connection for PTSD, addressed who was to provide the evidence, and informed the Veteran how VA assigns disability ratings and effective dates.  It is pertinent to note that the Veteran has not pled prejudicial error with respect to the content or timing of VCAA notice, and has demonstrated that he is aware of how to substantiate his claims.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the 2013 Board hearing, the Veteran was assisted by a representative, and the undersigned Veterans Law Judge specifically asked questions that addressed the rating criteria for PTSD, as well as inquiring as to where the Veteran received treatment and suggesting updated treatment records would help the Veteran's claim.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error. 

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claims, the Board finds that all necessary assistance has been provided in this case in regard to his claim for an increased rating.  The Veteran's claim file (including information on paper and in electronic form) contains service treatment records, records of post-service treatment and examinations, hearing transcripts, and statements from the Veteran and his wife.  The Veteran has had VA examinations performed by qualified medical professionals, who reviewed the Veteran's medical records.  The examiners explained their findings and conclusions.  The examinations and examination reports are adequate for the purpose of considering the appropriate ratings for the Veteran's disability.

In that regard, the Board is satisfied that it has the most current assessment of the disability picture for PTSD, and there is no need to obtain another VA examination addressing the severity of the Veteran's condition.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Indeed, as noted in detail below, the Veteran has provided updated evaluations from his personal examiners regarding his condition since the last VA examination.  Accordingly, there is no indication of any additional relevant evidence that has not been obtained, and there is no duty to provide another examination or a medical opinion in relation to his claim for an increased rating.  See 38 C.F.R. §§ 3.326, 3.327 (2013).




Entitlement to an Increased Disability Rating for PTSD

The Veteran contends, in essence, that his service-connected PTSD is of greater severity than what is contemplated by the currently-assigned 50 percent rating.  He has stated that he has difficulties with flashbacks, nightmares, spurts of anger, racing thoughts, hallucinations, and suicidal and homicidal thoughts.  The Veteran states that these conditions cause him to struggle to perform everyday tasks.  

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

On a claim that arises from an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  With the exception of the periods when the Veteran was assigned a temporary total rating, there is no evidence that the disability has significantly changed and a uniform evaluation is warranted.
Diagnostic Code 9411 addresses PTSD.  Under that code, evaluations may be assigned ranging between 0 and 100 percent.  The Veteran is currently assigned a 50 percent disability rating.  This evaluation is in order when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.
A 70 percent rating is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  
A maximum 100 percent rating is assigned for PTSD that causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.
The global assessment of functioning (GAF) is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF from 61 to 70 indicates some mild symptoms, (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF from 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  DSM-IV, at 32; Richard v. Brown, 9 Vet. App. 266, 267 (1996).  
The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).
In connection with his claim, the Veteran has provided statements regarding his PTSD symptoms.  In January 2006, the Veteran reported that flashbacks, depression, and panic attacks keep him from functioning like a normal person and restrict his ability to work.  He stated that he is constantly tired, but that he has trouble going to sleep because of the nightmares related to Vietnam.  At that time, his wife indicated that the Veteran had difficulty with almost all social interactions.  She stated that he spends a lot of time by himself and he seldom will leave their home.  She stated that he refuses to go to church or even to visit his own children.
VA examinations were afforded in May 2006 and September 2007.  At the May 2006 evaluation, the examiner noted the Veteran began receiving individual psychotherapy and medication management when he initially sought help in September 2005.  The examiner noted that the Veteran appeared mildly disheveled and that he was mildly guarded in his responses to questions and did not volunteer much information.  The Veteran reported a depressed mood and insomnia, as well as, survivor's guilt, intrusive thoughts, and flashbacks about his combat experiences.  He indicated that he had minimal social interactions outside his family, and that he preferred being alone.  He denied current suicidal ideation or auditory/visual hallucinations.  The Veteran was diagnosed with PTSD and reported to have a GAF score of 50.
In September 2007, another VA examiner evaluated the signs and symptoms of the Veteran's PTSD.  The examiner reported that the Veteran appeared psychologically distressed and described nonspecific vague auditory hallucinations.  The examiner stated that in regards to the Veteran's functional impairment due to his PTSD:  
The [Veteran] is unable to hold full-time and gainful employment for the reasons of concentration difficulty due to excessive, continuous, disabling, intrusive thoughts related to Vietnam.  
The examiner also stated that PTSD affects the Veteran's ability to have intimacy with his wife, family, or friends, and that he has a "significant impairment" in social functioning.  The Veteran's GAF score was reported to be 50.  

An April 2010 narrative, written by Dr. Y., a licensed counselor and Ph.D., stated that he has been seeing the Veteran for over 3 years, through his contract with the VAMC.  He reported: 
The Veteran experiences symptoms, such as: intrusive thoughts, hyper-vigilance, exaggerated startle response, explosive anger and rage, social isolation, diminished interest in hobbies, estrangement from others, sleep disturbance/night terrors, and mistrust of others.... Because of his severe PTSD, the Veteran...has difficulty with concentration, and the completion of simple tasks.  [He] does not have the ability to engage in normal conversation with others, and often interprets innocent remarks as threatening.   

Dr. Y. wrote another letter in April 2012, stating that the Veteran's family and social relations are impaired due to emotional numbness and distorted perception of others, as well as anger outbursts.  Dr. Y. stated the Veteran's judgment and thinking are impaired, his predominant mood is one of despair, he does not experience joy or pleasure, and has cognitive deficits.

On September 17, 2013, the Board received statements from the Veteran's private counselor and progress notes from VAMC Jackson, Louisiana for treatment received from January 2013 through August 2013.  The documents also included a waiver of regional office consideration of the evidence. 

In February 2013, a psychologist at Jackson VAMC reported that the Veteran continues to have severe PTSD and depression and that he was getting about 2 hours of sleep per night.  The Veteran reported that he spends most of his time sitting in his recliner looking out the window.  The Veteran denied intent to self-inflict harm but reported passing thoughts about wanting to die.  He stated that he wouldn't do anything due to the impact it would have on his family.  His GAF score was listed as 45.

In May 2013, it was noted that the Veteran had engaged in some social activities such as lunch with his son, attending a grandchild's sports practice, and going to a community event with his wife.  However, also in May 2013, a psychologist at Jackson VAMC noted that the Veteran reported increased symptoms lately, which he attributed to the recent anniversary of an injury he suffered in Vietnam.  The Veteran reported that he had stopped attending events due to the worsening symptoms.  He stated that he would like to be able to go to ballgames and graduations of his grandchildren but he is too fearful.  The Veteran reported that he continues to experience vague audio/visual hallucinations, which he feels startled and threatened by at times.  His GAF score was listed as 49.

In July 2013, a psychologist at the Jackson VAMC reported that the Veteran was experiencing increased symptoms, including: anxiety, restlessness, vague audio/visual hallucinations, fear, lack of interest, lack of motivation, and increased irritability and yelling.  The Veteran reported that he was having trouble staying indoors and that he was spending most of his time on his porch because he felt that he must be on watch.  The Veteran denied suicidal ideation, but it was noted that the Veteran will hit his thighs when he is angry.  His GAF score was listed as 44.

In August 2013, Dr. Y. wrote another letter on the Veteran's behalf.  He discussed the rating criteria for a 70 percent rating and expressed his opinion that the Veteran met this criteria except for impaired speech and spatial disorientation, which Dr. Y. indicated are not PTSD symptoms.  

The treatment records, examination reports, and the statements from the Veteran tend to show that his PTSD has produced occupational and social impairment with deficiencies in most areas.  He has had deficiencies in work such that he has not been able to maintain full time employment or part time employment on a consistent basis since 1996.  Indeed, the VA examiner in 2007 stated that the Veteran was unable to hold full-time and gainful employment for the reasons of concentration difficulty due to his PTSD symptoms.  He has had deficiencies in family relations including having outbursts of anger toward family members, isolating himself from family members, and his only significant relationship is with his wife.  He has a medically documented history of vague visual and audiological hallucinations, which he feels startled and threatened by at times.  He and his wife have reported near continuous depression that has impaired his ability to function independently, appropriately, and effectively.  He has neglected his personal appearance and hygiene, and has reported to VA examinations in states that were described as "mildly disheveled" and "psychologically distressed".  Overall, his psychiatric impairment has been reasonably consistent with the criteria for a 70 percent rating, and accordingly such a rating will be assigned.  See 38 C.F.R. 4.130, Diagnostic Code 9411.  

The Veteran's PTSD has not met the rating schedule criteria for a rating higher than 70 percent, that is, a 100 percent rating.  Neither the Veteran's accounts nor clinicians' observations have indicated that he has total occupational and social impairment or that he has grossly impaired thought or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, or any of the types or extent of symptoms or impairment described in the criteria for a 100 percent rating.  Indeed, while the Veteran has indicated that he cannot work due to his symptoms, there is evidence of a significant social relationship with his wife.  He has been married for over 40 years and maintenance of such a relationship with his spouse does not suggest total social impairment.  Also, although he does have some social isolation, he has also attempted at times to increase his social involvement with his family, including attempting some trips with his wife.  Although his ability to do so is, at times, impaired, that is contemplated by the 70 percent rating being assigned.  The record does not indicate that he is totally socially impaired.

While the Veteran has suffered from audiological and visual hallucinations, the statement that he is startled and frightened by them "at times" indicates that they are intermittent, rather than persistent.  He has also repeatedly indicated periods of suicidal ideation, but it is not apparent that he poses a persistent danger to himself or others.  The Veteran himself stated that he would not act on such ideas "due to the impact it would have on his family."  Overall, the Veteran's condition indicates that he has deficiencies in most areas, and that he meets the 70 percent rating criteria. 

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  As the evidence of record, at the very least, places the claim into relative equipoise, a 70 percent rating will be assigned.  


ORDER

A 70 percent disability rating for PTSD is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.


REMAND

As noted above, a claim for a TDIU has been raised as part of the Veteran's claim for an increased rating.  In Rice, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Veteran indicated in his September 2013 Travel Board hearing that he was unable to maintain employment due to his service-connected disabilities.  After giving the Veteran an opportunity to file a formal claim for a TDIU, the RO should adjudicate this matter in the first instance, to avoid any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Accordingly, the case is REMANDED for the following action:

1. Provide all required notice and assistance in response to this derivative TDIU claim.  Ask the Veteran to complete the necessary form to file for TDIU, so that information can be obtained about his employment history.

2. Also complete any necessary further development of this claim, including, but not limited to, having the Veteran undergo a VA compensation examination for a medical opinion as to the occupational impairment resulting from his PTSD.  

3.  Then, adjudicate this derivative TDIU claim.  If this claim is denied, send the Veteran a Supplemental Statement of the Case (SSOC) and give him and his representative opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


